                                                              Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 1 of 19



                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                       2   ddonadio@braytonlaw.com
                                                           BRAYTON˜PURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           (415) 898-1247 (Fax No.)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7
                                                       8                                                 UNITED STATES DISTRICT COURT
                                                       9                                                NORTHERN DISTRICT OF CALIFORNIA
                                                      10                                                    SAN FRANCISCO DIVISION
                                                      11   ROBERT TURNER and                                        )        No.
                                                           BETTY TURNER,                                            )
                                                      12                                                            )
                                                                                     Plaintiffs,                    )        COMPLAINT FOR ASBESTOS
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                      13                                                            )        PERSONAL INJURY/ PRODUCTS
                        222 RUSH LANDING ROAD
                          ATTORNEYS AT LAW




                                                           vs.                                                      )        LIABILITY/ LOSS OF CONSORTIUM;
                                                      14                                                            )        DEMAND FOR JURY TRIAL
                              (415) 898-1555
                              P O BOX 6169




                                                           CRANE CO.,                                               )
                                                      15                                                            )
                                                                                     Defendant.                     )
                                                      16
                                                      17                                                                I.
                                                      18                                                            PARTIES
                                                      19                1.           Plaintiff in this action, ROBERT TURNER , has sustained asbestos-related lung
                                                      20   injuries as a result of his inhalation of asbestos fibers through his occupational exposure to
                                                      21   asbestos. Plaintiff, BETTY TURNER, has sustained loss of consortium as set forth in the Third
                                                      22   Cause of Action.
                                                      23                2.           Plaintiff ROBERT TURNER sustained an asbestos-related lung disease by the
                                                      24   inhalation of asbestos fibers released during the handling of asbestos-containing products at
                                                      25   Plaintiff’s jobsites.
                                                      26                3.           The pathogenesis of Plaintiff ROBERT TURNER ’s asbestos-related diseases is
                                                      27   explained on Exhibit A, attached to Plaintiffs' complaint and incorporated by reference herein.
                                                      28   ///


                                                           K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                   1
                                                           COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 2 of 19



 1                4.           All of Plaintiffs' claims arise out of repeated exposure to asbestos-containing
 2   products manufactured, distributed, and/or sold by defendants and supplied to, installed and/or
 3   maintained by defendants at Plaintiff ROBERT TURNER ’s worksites, over a period of years,
 4   caused from release of toxic asbestos fibers and subsequent inhalation by the Plaintiff ROBERT
 5   TURNER , resulting in cumulative, progressive, incurable lung diseases.
 6                5.           Plaintiff ROBERT TURNER claims damages for an asbestos-related disease
 7   arising from a series of occurrences not dependent on Plaintiff’s worksite but on the fact that
 8   asbestos-containing products, when handled in the manner in which they were intended, released
 9   harmful asbestos fibers which when inhaled by Plaintiff, caused serious lung disease.
10                6.           As used herein, Plaintiff shall mean the above-captioned asbestos-injured Plaintiff
11   ROBERT TURNER .
12                7.           Plaintiffs are informed and believe, and thereon allege that at all times herein
13   mentioned, Defendants were and are corporations, partnerships, unincorporated associations, sole
14   proprietorships and/or other business entities organized and existing under and by virtue of the
15   laws of the State of California, or the laws of some other state or foreign jurisdiction, and that
16   said defendants, and each of them, were and are authorized to do and are doing business in the
17   State of California, and that said defendants have regularly conducted business in the County of
18   San Francisco, State of California.
19                                                              II.
20                         JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT
21                8.           Jurisdiction: Plaintiff ROBERT TURNER is a citizen of the State of California.
22                Defendants are each corporations incorporated under the laws of and having its principal
23   places of business in the following States:
24     DEFENDANT                                                       STATE
25     CRANE CO.                                                       Delaware/Connecticut
26
27   ///

28


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 2
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 3 of 19



 1                This Court has original jurisdiction under 28 U.S.C. § 1332, in that it is a civil action
 2   between citizens of different states in which the matter in controversy exceeds, exclusive of costs
 3   and interest, seventy-five thousand dollars.
 4                9.           Venue / Intradistrict Assignment. Venue is proper in the Northern District of
 5   California and assignment to the San Francisco Division of said district is proper as a substantial
 6   part of the events or omissions which give rise to the claims asserted by Plaintiff herein occurred
 7   within the County of San Francisco, California, and Defendants are subject to personal
 8   jurisdiction in this district at the time the action is commenced.
 9                                                             III.
10                                                  CAUSES OF ACTION
11                                                FIRST CAUSE OF ACTION
                                                        (Negligence)
12
13                PLAINTIFF ROBERT TURNER COMPLAINS OF DEFENDANTS CRANE CO.,
14   THEIR "ALTERNATE ENTITIES," AND EACH OF THEM, AND FOR A CAUSE OF
15   ACTION FOR NEGLIGENCE ALLEGES:
16                10.          At all times herein mentioned, each of the named defendants was the successor,
17   successor in business, successor in product line or a portion thereof, assign, predecessor,
18   predecessor in business, predecessor in product line or a portion thereof, parent, holding
19   company, affiliate, venturer, co-venturer, subsidiary, wholly or partially owned by, or the whole
20   or partial owner of or member in an entity researching, studying, manufacturing, fabricating,
21   designing, modifying, labeling, assembling, distributing, leasing, buying, offering for sale,
22   supplying, selling, inspecting, testing, authorizing, approving, certifying, facilitating, promoting,
23   representing, endorsing servicing, installing, contracting for installation, repairing, marketing,
24   warranting, rebranding, manufacturing for others, packaging, specifying, requiring, mandating, or
25   otherwise directing and/or facilitating the use of, or advertising a certain product, namely
26   asbestos, and/or other products containing asbestos. Said entities shall hereinafter collectively be
27   called ALTERNATE ENTITIES. Each of the herein named defendants is liable for the tortious
28   conduct of each successor, successor in business, successor in product line or a portion thereof,


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                3
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 4 of 19



 1   assign, predecessor in product line or a portion thereof, parent, holding company, affiliate,
 2   venturer, co-venturer, subsidiary, whole or partial owner, or wholly or partially owned entity, or
 3   entity that it was a member of, or funded, that researched, studied, manufactured, fabricated,
 4   designed, modified, labeled, assembled, distributed, leased, bought, offered for sale, supplied,
 5   sold, inspected, serviced, installed, contracted for installation, repaired, marketed, warranted,
 6   rebranded, manufactured for others and advertised a certain product, namely asbestos, and other
 7   products containing asbestos. The following defendants, and each of them, are liable for the acts
 8   of each and every ALTERNATE ENTITY, and each of them, in that there has been a virtual
 9   destruction of Plaintiff's remedy against each such ALTERNATE ENTITY; defendants, and each
10   of them, have acquired the assets, product line, or a portion thereof, of each such ALTERNATE
11   ENTITY; defendants, and each of them, caused the destruction of Plaintiff's remedy against each
12   such ALTERNATE ENTITY; each such defendant has the ability to assume the risk-spreading
13   role of each such ALTERNATE ENTITY; and that each such defendant enjoys the goodwill
14   originally attached to each such ALTERNATE ENTITY:
15   DEFENDANT                                        ALTERNATE ENTITY

16   CRANE CO.                                        BARKSDALE CONTROL PRODUCTS
                                                      CHAPMAN VALVE CO.
17                                                    COCHRANE CORP.
                                                      CRANE CO. VALVE DIVISION
18                                                    CRANE PLUMBING & HEATING AKA CRANE PLUMBING-
                                                      HEATING SHEETMETAL, INC.
19                                                    CRANE SUPPLY
                                                      CYCLOTHERM
20                                                    JENKINS BROS.
                                                      JENKINS VALVES
21                                                    MIDWEST PIPING & SUPPLY
                                                      PACIFIC STEEL BOILER CORPORATION
22                                                    PACIFIC VALVES
                                                      REPCAL BRASS MANUFACTURING CO.
23
24                11.          At all times herein mentioned, defendants, their ALTERNATE ENTITIES, and
25   each of them, were and are engaged in the business of researching, manufacturing, fabricating,
26   designing, modifying, labeling, assembling, distributing, leasing, buying, offering for sale,
27   supplying, selling, inspecting, endorsing, testing, authorizing, approving, certifying, facilitating,
28   promoting, representing, servicing, installing, contracting for installation, repairing, marketing,


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd             4
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 5 of 19



 1   warranting, rebranding, manufacturing for others, packaging, specifying, requiring, mandating, or
 2   otherwise directing and/or facilitating the use of, or advertising a certain product, namely
 3   asbestos and other products containing asbestos.
 4                12.          At all times herein mentioned, defendants, their ALTERNATE ENTITIES and
 5   each of them, singularly and jointly, negligently, and carelessly researched, manufactured,
 6   fabricated, designed, modified, tested or failed to test, abated or failed to abate, warned or failed
 7   to warn of the health hazards, labeled, assembled, distributed, leased, bought, offered for sale,
 8   supplied, sold, inspected, serviced, authorized, approved, certified, facilitated, promoted,
 9   installed, represented, endorsed, contracted for installation of, repaired, marketed, warranted,
10   rebranded, manufactured for others, packaged and advertised, a certain product, namely asbestos,
11   and other products containing asbestos, in that said products caused personal injuries to users,
12   consumers, workers, bystanders and others, including the Plaintiff herein, (hereinafter
13   collectively called "exposed persons"), while being used in a manner that was reasonably
14   foreseeable, thereby rendering said products hazardous, unsafe and dangerous for use by
15   "exposed persons".
16                13.          Defendants, their ALTERNATE ENTITIES, and each of them, had a duty to
17   exercise due care in the pursuance of the activities mentioned above and defendants, and each of
18   them, breached said duty of due care.
19                14.          Defendants, their ALTERNATE ENTITIES and each of them, knew, or should
20   have known, and intended that the aforementioned asbestos and products containing asbestos and
21   related products and equipment, would be transported by truck, rail, ship, and other common
22   carriers, that in the shipping process the products would break, crumble, or be otherwise
23   damaged; and/or that such products would be used for insulation, construction, plastering,
24   fireproofing, soundproofing, automotive, aircraft and/or other applications, including, but not
25   limited to unpacking, preparing, using, sawing, drilling, chipping, hammering, scraping, sanding,
26   breaking, removing, maintaining, inspecting, "rip-out", and other manipulation, resulting in the
27   release of airborne asbestos fibers, and that through such foreseeable use and/or handling
28   "exposed persons", including Plaintiff herein, would use or be in proximity to and exposed to


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd             5
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 6 of 19



 1   said asbestos fibers, which contaminated the packaging, products, environment, and clothing of
 2   persons working in proximity to said products, directly or through reentrainment.
 3                15.          Plaintiff has used, handled, or been otherwise exposed to asbestos and asbestos-
 4   containing products referred to herein in a manner that was reasonably foreseeable. Plaintiff’s
 5   exposure to asbestos and asbestos-containing products is on current information as set forth at
 6   various locations and circumstances in Exhibit A, attached to Plaintiff's complaint and
 7   incorporated by reference herein.
 8                16.          As a direct and proximate result of the acts, omissions, and conduct of the
 9   defendants, their ALTERNATE ENTITIES, and each of them, as aforesaid, Plaintiff’s exposure
10   to asbestos and asbestos-containing products caused severe and permanent injury, damage, loss,
11   or harm to the Plaintiff as set forth in Exhibit A, attached to Plaintiff’s complaint and
12   incorporated by reference herein.
13                17.          Plaintiff is informed and believes, and thereon alleges, that progressive lung
14   disease, cancer, and other serious diseases are caused by inhalation or ingestion of asbestos fibers
15   without perceptible trauma and that said injury, damage, loss, or harm results from exposure to
16   asbestos and asbestos-containing products over a period of time.
17                18.          Plaintiff suffers from a condition related to exposure to asbestos and asbestos-
18   containing products. Plaintiff was not aware at the time of exposure that asbestos or asbestos-
19   containing products presented risk of injury and/or disease.
20                19.          As a direct and proximate result of the aforesaid conduct of defendants, their
21   ALTERNATE ENTITIES, and each of them, Plaintiff has suffered, and continue to suffer,
22   permanent injuries and/or future increased risk of injuries to their persons, body and health,
23   including, but not limited to, asbestosis, other lung damage, and cancer, and the mental and
24   emotional distress attendant thereto, from the effect of exposure to asbestos fibers, all to
25   Plaintiff’s general damage.
26                20.          As a direct and proximate result of the aforesaid conduct of the defendants, their
27   "alternate entities," and each of them, Plaintiff has incurred, is presently incurring, and will incur
28   in the future, liability for physicians, surgeons, nurses, hospital care, medicine, hospices, x-rays


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 6
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 7 of 19



 1   and other medical treatment, the true and exact amount thereof being unknown to Plaintiff at this
 2   time, and Plaintiff prays leave to amend this complaint accordingly when the true and exact cost
 3   thereof is ascertained.
 4                21.          As a further direct and proximate result of the said conduct of the defendants,
 5   their "alternate entities," and each of them, Plaintiff has incurred pecuniary losses, the full nature
 6   and extent of which are not yet known to Plaintiff; and leave is requested to amend this
 7   complaint to conform to proof at the time of trial.
 8                22.          Defendants, their ALTERNATE ENTITIES, and each of them, and their officers,
 9   directors and managing agents participated in, authorized, expressly and impliedly ratified, and
10   had full knowledge of, or should have known of, each of the acts set forth herein.
11                23.          Defendants, their "alternate entities," and each of them, are liable for the
12   fraudulent, oppressive, and malicious acts of their ALTERNATE ENTITIES, and each of them,
13   and each defendant's officers, directors and managing agents participated in, authorized,
14   expressly and impliedly ratified, and had full knowledge of, or should have known of, the acts of
15   each of their ALTERNATE ENTITIES as set forth herein.
16                24.          The herein-described conduct of said defendants listed in this paragraph below,
17   their "alternate entities," and each of them, was and is willful, malicious, fraudulent, outrageous
18   and in conscious disregard and indifference to the safety and health of "exposed persons."
19   Plaintiff, for the sake of example and by way of punishing said defendants, seeks punitive
20   damages according to proof against the following defendant only: CRANE CO.
21                WHEREFORE, Plaintiff prays judgment against defendants, their "alternate entities," and
22   each of them, as hereinafter set forth.
23                                                SECOND CAUSE OF ACTION
                                                      (Products Liability)
24
25                AS AND FOR A SECOND, SEPARATE, FURTHER AND DISTINCT CAUSE OF
26   ACTION FOR PRODUCTS LIABILITY, PLAINTIFF ROBERT TURNER COMPLAINS OF
27   DEFENDANTS CRANE CO., THEIR "ALTERNATE ENTITIES," AND EACH OF THEM, AS
28   FOLLOWS:


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  7
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 8 of 19



 1                25.          Plaintiff incorporates herein by reference, as though fully set forth herein, the
 2   allegations contained in each paragraph of the First Cause of Action herein.
 3                26.          Defendants, their ALTERNATE ENTITIES, and each of them, knew and intended
 4   that the above-referenced asbestos and asbestos-containing products would be used by the
 5   purchaser or user without inspection for defects therein or in any of their component parts and
 6   without knowledge of the hazards involved in such use.
 7                27.          Said asbestos and asbestos-containing products were defective and unsafe for their
 8   intended purpose in that the inhalation of asbestos fibers causes serious disease and/or death.
 9   The defect existed in the said products at the time they left the possession of defendants, their
10   "alternate entities," and each of them. Said products did, in fact, cause personal injuries,
11   including asbestosis, other lung damage, and cancer to "exposed persons", including Plaintiff
12   herein, while being used in a reasonably foreseeable manner, thereby rendering the same
13   defective, unsafe and dangerous for use.
14                28.          "Exposed persons" did not know of the substantial danger of using said products.
15   Said dangers were not readily recognizable by "exposed persons." Said defendants, their
16   ALTERNATE ENTITIES, and each of them, further failed to adequately warn of the risks to
17   which Plaintiff and others similarly situated were exposed.
18                29.          In researching, manufacturing, fabricating, designing, modifying, testing or failing
19   to test, warning or failing to warn, labeling, assembling, distributing, leasing, buying, offering for
20   sale, supplying, selling, inspecting, servicing, installing, contracting for installation, repairing,
21   marketing, warranting, rebranding, manufacturing for others, packaging and advertising asbestos
22   and asbestos-containing products, defendants, their ALTERNATE ENTITIES, and each of them,
23   did so with conscious disregard for the safety of "exposed persons" who came in contact with
24   said asbestos and asbestos-containing products, in that said defendants, their ALTERNATE
25   ENTITIES, and each of them, had prior knowledge that there was a substantial risk of injury or
26   death resulting from exposure to asbestos or asbestos-containing products, including, but not
27   limited to, asbestosis, other lung damages and cancer. Said knowledge was obtained, in part,
28   from scientific studies performed by, at the request of, or with the assistance of, said defendants,


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  8
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
        Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 9 of 19



 1   their ALTERNATE ENTITIES, and each of them, and which knowledge was obtained by said
 2   defendants, their ALTERNATE ENTITIES, and each of them on or before 1930, and thereafter.
 3                30.          On or before 1930, and thereafter, said defendants, their ALTERNATE
 4   ENTITIES and each of them, were aware that members of the general public and other "exposed
 5   persons", who would come in contact with their asbestos and asbestos-containing products, had
 6   no knowledge or information indicating that asbestos or asbestos-containing products could
 7   cause injury, and said defendants, their ALTERNATE ENTITIES, and each of them, knew that
 8   members of the general public and other "exposed persons", who came in contact with asbestos
 9   and asbestos-containing products, would assume, and in fact did assume, that exposure to
10   asbestos and asbestos-containing products was safe, when in fact said exposure was extremely
11   hazardous to health and human life.
12                31.          With said knowledge, said defendants, their ALTERNATE ENTITIES, and each
13   of them, opted to research, manufacture, fabricate, design, modify, label, assemble, distribute,
14   lease, buy, offer for sale, supply, sell, inspect, service, install, contract for installation, repair,
15   market, warrant, rebrand, manufacture for others, package and advertise said asbestos and
16   asbestos-containing products without attempting to protect "exposed persons" from or warn
17   "exposed persons" of, the high risk of injury or death resulting from exposure to asbestos and
18   asbestos-containing products. Rather than attempting to protect "exposed persons" from, or warn
19   "exposed persons" of, the high risk of injury or death resulting from exposure to asbestos and
20   asbestos-containing products, defendants, their ALTERNATE ENTITIES, and each of them,
21   intentionally failed to reveal their knowledge of said risk, and consciously and actively concealed
22   and suppressed said knowledge from "exposed persons" and members of the general public, thus
23   impliedly representing to "exposed persons" and members of the general public that asbestos and
24   asbestos-containing products were safe for all reasonably foreseeable uses. Defendants, their
25   ALTERNATE ENTITIES, and each of them, engaged in this conduct and made these implied
26   representations with the knowledge of the falsity of said implied representations.
27                32.          The above-referenced conduct of said defendants, their ALTERNATE ENTITIES,
28   and each of them, was motivated by the financial interest of said defendants, their ALTERNATE


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd              9
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 10 of 19



 1   ENTITIES, and each of them, in the continuing, uninterrupted research, design, modification,
 2   manufacture, fabrication, labeling, assembly, distribution, lease, purchase, offer for sale, supply,
 3   sale, inspection, installation, contracting for installation, repair, marketing, warranting,
 4   rebranding, manufacturing for others, packaging and advertising of asbestos and asbestos-
 5   containing products. In pursuance of said financial motivation, said defendants, their
 6   ALTERNATE ENTITIES, and each of them, consciously disregarded the safety of "exposed
 7   persons" and in fact were consciously willing and intended to permit asbestos and asbestos-
 8   containing products to cause injury to "exposed persons" and induced persons to work with and
 9   be exposed thereto, including Plaintiff.
10                33.          Plaintiff alleges that the aforementioned defendants, their ALTERNATE
11   ENTITIES, and each of them impliedly warranted their asbestos and asbestos-containing
12   products to be safe for their intended use but that their asbestos and asbestos-containing products,
13   created an unreasonable risk of bodily harm to exposed persons.
14                34.          Plaintiff further alleges his injuries are a result of cumulative exposure to asbestos
15   and various asbestos-containing products manufactured, fabricated, inadequately researched,
16   designed, modified, inadequately tested, labeled, assembled, distributed, leased, bought, offered
17   for sale, supplied, sold, inspected, serviced, installed, contracted for installation, repaired,
18   marketed, warranted, rebranded, manufactured for others, packaged and advertised by the
19   aforementioned defendants, their ALTERNATE ENTITIES, and each of them and that Plaintiff
20   cannot identify precisely which asbestos or asbestos-containing products caused the injuries
21   complained of herein.
22                35.          Plaintiff relied upon defendants', their "alternate entities'", and each of their
23   representations, lack of warnings, and implied warranties of fitness of asbestos and their
24   asbestos-containing products. As a direct, foreseeable and proximate result thereof, Plaintiff has
25   been injured permanently as alleged herein.
26                36.          As a direct and proximate result of the actions and conduct outlined herein,
27   Plaintiff has suffered the injuries and damages previously alleged.
28   ///


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  10
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 11 of 19



 1                WHEREFORE, Plaintiff prays judgment against defendants, their ALTERNATE
 2   ENTITIES, and each of them, as hereinafter set forth.
 3                                                THIRD CAUSE OF ACTION
                                                     (Loss of Consortium)
 4
 5                AS AND FOR A THIRD, SEPARATE, FURTHER AND DISTINCT CAUSE OF
 6   ACTION FOR LOSS OF CONSORTIUM, PLAINTIFF BETTY TURNER COMPLAINS OF
 7   DEFENDANTS CRANE CO., THEIR "ALTERNATE ENTITIES," AND EACH OF THEM,
 8   AND ALLEGES AS FOLLOWS:
 9                37.          Plaintiffs incorporate by reference each and every paragraph of the First and
10   Second Causes of Action herein.
11                38.          Plaintiffs ROBERT TURNER and BETTY TURNER were married on October
12   21, 1962, and at all times relevant to this action were, and are now, husband and wife.
13                39.          Prior to Plaintiff ROBERT TURNER ’s injuries as alleged, he was able and did
14   perform duties as a spouse. Subsequent to the injuries and as a proximate result thereof,
15   ROBERT TURNER has been unable to perform the necessary duties as a spouse and the work
16   and service usually performed in the care, maintenance and management of the family home, and
17   he will be unable to perform such work, service and duties in the future. As a proximate result
18   thereof, Plaintiff BETTY TURNER has been permanently deprived and will be deprived of the
19   consortium of her spouse, including the performance of duties, all to her damages, in an amount
20   presently unknown but which will be proved at the time of trial.
21                40.          Plaintiff's discovery of the cause of her loss of consortium, as herein alleged, first
22   occurred within one year of the date this complaint was filed.
23                41.          As a direct and proximate result of the acts of defendants, their "alternate entities,"
24   and each of them, and the severe injuries caused thereby to Plaintiff ROBERT TURNER as set
25   forth in this complaint, Plaintiff BETTY TURNER has suffered, and for a long period of time
26   will continue to suffer loss of consortium, including but not by way of limitation, loss of services,
27   marital relations, society, comfort, companionship, love and affection of said spouse, and has
28   suffered severe mental and emotional distress and general nervousness as a result thereof.


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 11
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 12 of 19



 1                WHEREFORE, Plaintiffs pray judgment against defendants, their ALTERNATE
 2   ENTITIES, and each of them, as hereinafter set forth.
 3                                                                IV.
 4                                                            PRAYER
 5                WHEREFORE, Plaintiffs pray judgment against defendants, their ALTERNATE
 6   ENTITIES, and each of them in an amount to be proved at trial, as follows:
 7                Plaintiff ROBERT TURNER :
 8                (a)          For Plaintiff’s general damages according to proof;
 9                (b)          For Plaintiff’s loss of income, wages and earning potential according to proof;
10                (c)          For Plaintiff’s medical and related expenses according to proof;
11                Plaintiff BETTY TURNER:
12                (d)          For Plaintiff's damages for loss of consortium according to proof;
13                Plaintiffs ROBERT TURNER and BETTY TURNER:
14                (e)          For Plaintiffs' cost of suit herein;
15                (f)          For exemplary or punitive damages according to proof against defendant CRANE
16                             CO., only;
17                (g)          For damages for fraud according to proof; and
18                (h)          For such other and further relief as the Court may deem just and proper, including
19                             costs and prejudgment interest.
20   Dated:             July 15, 2020                          BRAYTON˜PURCELL LLP
21                                                             By:
                                                                      David R. Donadio, Esq., S.B. #154436
22                                                                    Attorneys for Plaintiffs
23
24                                                        JURY DEMAND
25                Plaintiffs hereby demand trial by jury of all issues of this cause.
26   Dated:          July 15, 2020                             BRAYTON˜PURCELL LLP
27                                                             By:
                                                                      David R. Donadio, Esq., S.B. #154436
28                                                                    Attorneys for Plaintiffs


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  12
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 13 of 19



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                                  EXHIBIT A
16
17
18
19
20
21
22
23
24
25
26
27
28


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd       13
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 14 of 19



 1                                                           EXHIBIT A
 2   Plaintiff: ROBERT TURNER
 3
 4   Plaintiff's injuries: Plaintiff was diagnosed with lung cancer on or about September 21, 2015,
 5   with asbestosis on or about May 30, 2016, and with asbestos-related pleural disease on or about
 6   May 15, 2016.
 7
 8   Retirement Status:
 9                Plaintiff retired from his last place of employment at regular retirement age. He has
10   therefore suffered no disability from his asbestos-related disease as "disability" is defined in
11   California Code of Civil Procedure § 340.2.
12   Employer                                     Location               Job Title       Dates
13   GATX Corporation                             General American       Laborer         4/1951-9/1951;
     222 W Adams Street                           Loomis, CA                             7/1952-9/1952
14   Chicago, IL
15   Job Duties: Plaintiff maintained a system that cleaned fruit.
16   Employer                                     Location               Job Title       Dates
17   National Guard                               National Guard         Machinist       1953-1962
                                                  U. S. Army Arsenal                     (Approx. 4
18                                                Benicia, CA                            weeks/year)
19   Job Duties: Plaintiff maintained a machine shop used for maintenance and repair of Army
     equipment. Plaintiff’s job duties included brake and clutch replacement work on Army trucks.
20   Plaintiff and his crew installed asbestos-containing BENDIX (HONEYWELL
     INTERNATIONAL, INC.) drum brakes on the trucks. Plaintiff and his crew sanded the brake
21   linings prior to installation. On two of the brake jobs, plaintiff removed BENDIX brakes he had
     previously installed. Plaintiff and his crew installed asbestos-containing BORG-WARNER
22   (BORGWARNER MORSE TEC LLC, AS SUCCESSOR-BY-MERGER TO BORG-WARNER
     CORPORATION) clutches on the trucks. Plaintiff and his crew sanded the clutch discs prior to
23   installation.
24   ///
25   ///
26   ///
27
28


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 14
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 15 of 19



 1   Employer                                     Location               Job Title      Dates
 2   Department of Defense                        Mare Island Naval      Welder         07/13/1953 -
                                                  Shipyard               (Apprentice)   2/12/1957
 3                                                Vallejo, CA
 4                                                                       Welder         2/13/1957 -
                                                                                        12/1/1968;
 5                                                                                      1970-6/14/1985
 6                                                GUITARRO (SSN-665)                    12/1965-1985
 7                                                DRUM (SSN-677)                        1970-1985
 8                                                HAWKBILL (SSN-666)                    9/1966-1985
 9                                                PINTADO (SSN-672)                     10/1967-1985
10                                                GRAYBACK (SSG-574)                    7/1954-1985
11                                                HALIBUT (SSN-587)                     4/1957-1985
12                                                PROTEUS (AS-19)                       1953-1985;
                                                                                        1968 (2 weeks)
13
                                                  SARGO (SSN-583)                       2/1956-1985
14
                                                  THEODORE                              11/1958-1982
15                                                ROOSEVELT (SSBN-600)
16                                                SCAMP (SSN-588)                       1/1959-1985
17                                                PERMIT (SSN-594)                      7/1959-1985
18                                                PLUNGER (SSN-595)                     3/1960-1985
19                                                ANDREW JACKSON                        7/1962-1985
                                                  (SSBN-619)
20
                                                  WOODROW WILSON                        9/1961-1985
21                                                (SSBN-624)
22                                                DANIEL BOONE (SSBN-                   2/1962-1985
                                                  629)
23
                                                  STONEWALL JACKSON                     7/1962-1985
24                                                (SSBN-634)
25                                                KAMEHAMEHA                            5/1963-1985
                                                  (SSBN-642)
26
                                                  MARIANO G. VALLEJO                    7/1964-1985
27                                                (SSBN-658)
28                                                GURNARD (SSN-662)                     12/1964-1985


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 15
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 16 of 19



 1   Employer                                     Location                   Job Title      Dates
 2   Department of Defense                        Mare Island Naval          Welder         07/13/1953 -
     (cont’d.)                                    Shipyard                   (Apprentice)   2/12/1957
 3                                                Vallejo, CA
 4                                                                           Welder         2/13/1957 -
                                                                                            12/1/1968;
 5                                                                                          1970-6/14/1985
 6                                                TRIESTE II (DSV-1)                        1971-1984
 7                                                Naval Air Station                         1971
                                                  Alameda, CA
 8
                                                  ENTERPRISE (CVN-65)                       (3 months)
 9
                                                  San Diego Naval Shipyard                  1983-1985
10                                                32nd Street                               (3 months)
                                                  San Diego, CA
11                                                CARL VINSON (CVN-70)
12                                                Unknown frigate
13                                                Guam                                      1968
14                                                Unknown nuclear
                                                  submarines
15
     Job Duties: Plaintiff started work at Mare Island Naval Shipyard, Vallejo, California, as an
16   apprentice welder, completed his apprenticeship and continued as a journeyman welder.
     Plaintiff performed welding work on a wide variety of vessels but specialized in nuclear
17   submarines. Plaintiff worked in the repair shop, propeller shop and machine shop. Plaintiff
     worked primarily on the new construction of nuclear submarines. Plaintiff performed welding
18   work in every compartment of the submarines during new construction, including the nuclear
     reactor compartments and auxiliary machinery spaces. Plaintiff welded various types of pipe
19   including stainless steel pipe. Plaintiff regularly worked in close proximity to various trades
     including pipefitters, insulators, machinists, electricians and laborers. Plaintiff wore asbestos-
20   containing welding gloves and mittens manufactured by AMERICAN OPTICAL (AMERICAN
     OPTICAL CORPORATION). Plaintiff used asbestos-containing welding blankets manufactured
21   by RAYBESTOS (RAYMARK INDUSTRIES, INC.). The asbestos cloth components of the
     gloves, mittens and blankets became frayed, deteriorated and dusty with use. Plaintiff welded
22   tanks and bulkheads. On surface ships, plaintiff worked on the interior of a BABCOCK &
     WILCOX (BABCOCK & WILCOX COMPANY) boiler. Plaintiff was in close proximity to
23   boilermakers, insulators, and brickmasons, removing, replacing, cutting and installing asbestos
     containing boiler gaskets, asbestos containing boiler insulation, and mixing and applying
24   asbestos containing refractory cement. During his work on submarines, plaintiff worked in close
     proximity to pipefitters cutting asbestos containing GARLOCK (GARLOCK SEALING
25   TECHNOLOGIES, LLC) gaskets and removing and replacing asbestos containing
     FLEXITALLIC (FLEXITALLIC, INC.) gaskets. Plaintiff worked in close proximity to
26   pipefitters installing new CRANE (CRANE CO.), WORTHINGTON (HALLIBURTON
     ENERGY SERVICES, INC.), and INGERSOLL RAND (INGERSOLL-RAND COMPANY)
27   valves. Plaintiff worked in close proximity to pipefitters removing and replacing asbestos
     containing gaskets in steam traps. Plaintiff worked in close proximity to insulators cutting,
28   installing, and removing asbestos containing insulation. Plaintiff worked in close proximity to
     pipefitters disturbing insulation while working, and riggers disturbing the insulation on pipe

     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  16
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 17 of 19



 1   sections with straps while rigging various components. Plaintiff worked in close proximity to
     boilermakers removing fire brick and asbestos containing refractory cement. Plaintiff worked in
 2   close proximity to insulators cutting and installing UNIBESTOS (PITTSBURGH CORNING
     CORPORATION) asbestos containing insulation in the reactor spaces of the DRUM,
 3   HAWKBILL, GUITARRO, and PINTADO. Plaintiff worked in close proximity to sheet metal
     workers. Plaintiff also worked at Naval Air Station Alameda, San Diego Naval Shipyard, and at
 4   a repair facility in Guam. At Alameda Naval Air Station, in the early 1970's, plaintiff worked on
     steam piping related to the catapult systems on the ENTERPRISE. Plaintiff worked near
 5   insulators who removed and installed pipecovering insulation, and pipefitters who removed and
     installed GARLOCK (GARLOCK SEALING TECHNOLOGIES, LLC) flange gaskets. At San
 6   Diego Naval Shipyard, in the early 1980s, plaintiff worked on steam piping related to the catapult
     systems on the CARL VINSON. Plaintiff worked near insulators who removed and installed
 7   pipecovering insulation, and pipefitters who removed and installed GARLOCK (GARLOCK
     SEALING TECHNOLOGIES, LLC) flange gaskets. In approximately 1968, plaintiff sailed
 8   aboard the PROTEUS to Guam to work on a nuclear submarine. Plaintiff was aboard the
     PROTEUS for approximately two weeks. Plaintiff saw insulated piping throughout the
 9   PROTEUS. Plaintiff recalls the following coworkers: John Goodwin, deceased; Joel Davis,
     address currently unknown; Richard Bagg, deceased; Loren Glassburn, deceased; Darrol
10   Daugherty, address currently unknown; Dan Alfano, deceased; Gene Georgetti, address currently
     unknown; George Cunningham, c/o Brayton˜Purcell LLP; Cordell Abernathy, deceased; Dean
11   Kephart, deceased; Art Collati, address currently unknown; Ken Babcock, address currently
     unknown; Bob Botezar, address currently unknown; and Frank McNelly, instructor, deceased.
12
     Employer                                     Location                Job Title     Dates
13
     Montoya Roofing & Supply                     Montoya Roofing & Supply Warehouseman 7/1958-3/1960
14   Co.                                          Co.                                   (on and off)
     1396 Lemon St.                               Vallejo, CA
15   Vallejo, CA 94590
16   Job Duties: Plaintiff unloaded and stacked roofing materials in the Montoya Roofing Warehouse
     including composition shingles, roofing felt and roofing paper.
17
     Employer                                     Location                Job Title     Dates
18
     Kaiser Steel                                 Kaiser Steel            Welder
19   Napa, CA                                     Napa, CA                              1/1968-3/1968
20   Job Duties: Plaintiff performed stick electrode welding and hydrogen welding. Plaintiff welded
     roundabouts and other sections of the BART tube. Plaintiff covered himself with and laid on top
21   of worn, dusty asbestos cloth blankets. Plaintiff wore asbestos-containing welding gloves
     manufactured by AMERICAN OPTICAL (AMERICAN OPTICAL CORPORATION).
22
     Employer                                     Location                Job Title     Dates
23
     Laborforce, aka SAKCO                        Standard Oil            Welder        4/1971-6/1971 (2
24   Development Corp.                            Richmond, CA                          months);
     625 Market St., Room 810                                                           1/1972-3/1972
25   San Francisco, CA 94105                                                            (one day)
26   Job Duties: Plaintiff worked on a shut down. Plaintiff worked in the tank farm, and in the
     refining area. In the tank farm, plaintiff removed and installed asbestos-containing flange
27   gaskets. The tools plaintiff used to remove the asbestos-containing gaskets were supplied by
     STANDARD OIL (CHEVRON U.S.A. INC.). Plaintiff installed asbestos-containing
28   GARLOCK (GARLOCK SEALING TECHNOLOGIES, LLC) gaskets supplied by STANDARD
     OIL. In the refining area, plaintiff welded steam pipes and leaned on other pipes which would

     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                  17
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 18 of 19



 1   disturb the asbestos-containing insulation and cause dust. Plaintiff brushed asbestos-containing
     insulation dust that had been left behind by the cleaning crew from pipes prior to welding them.
 2   Plaintiff chipped away asbestos containing refractory mortar in order to remove the headers from
     boiler units manufactured by BABCOCK & WILCOX COMPANY that used steam to purify
 3   petroleum products. Plaintiff wore asbestos-containing welding gloves and mittens manufactured
     by AMERICAN OPTICAL (AMERICAN OPTICAL CORPORATION). Plaintiff scraped the
 4   asbestos-containing gaskets from the headers and cut and installed asbestos-containing
     GARLOCK (GARLOCK SEALING TECHNOLOGIES, LLC) gaskets. Plaintiff worked in close
 5   proximity to insulators employed by PLANT ASBESTOS (RPI COMPANY) as they removed,
     cut and installed asbestos-containing pipecovering insulation. Plaintiff was in close proximity to
 6   laborers employed by STANDARD OIL while they swept up this pipecovering dust and debris.
 7   Employer                                     Location               Job Title        Dates
 8   Almanor Manufacturing Plant Almanor Manufacturing                   Welder           1986
     P.O. Box 1330               Plant
 9   Chester, CA                 Chester, CA
10   Job Duties: Plaintiff performed welding for the manufacturing of metal products including
     window frames.
11
     Employer                                     Location               Job Title        Dates
12
     Self-employment, Chester,                    Chester Floral Shop    Florist          1987-1995
13   CA                                           Chester, CA
14   Job Duties: Plaintiff owned and managed a floral shop.
15   Employer                                     Location               Job Title        Dates
16   Lake Almanor Country Club                    Lake Almanor Country   Security Guard   1989-1990
     501 Peninsula Drive                          Club
17   Lake Almanor, CA                             Lake Almanor, CA
18   Job Duties: Plaintiff worked as a security guard at the main gate.
19   Employer                                     Location               Job Title        Dates
20   Lake Almanor Country Club                    Lake Almanor Country   Maintenance      1990
     Mutual Water Co.                             Club                   Man
21   501 Peninsula Drive                          Lake Almanor, CA
     Lake Almanor, CA
22
     Job Duties: Plaintiff performed maintenance and repair of plastic water pipes for household
23   water service.
24   Employer                                     Location               Job Title        Dates
25   U.S. Army Sacramento Army Sierra Army Depot                         Security Guard   1991-1992
     Depot                     Herlong, CA
26   Sacramento, CA
27   Job Duties: Plaintiff worked as a security guard.
28   ///


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd                 18
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
       Case 4:20-cv-04927-YGR Document 1 Filed 07/22/20 Page 19 of 19



 1   NON-OCCUPATIONAL EXPOSURE(S):
 2   FRICTION: In the 1960's and 1970's plaintiff repaired cars and trucks he owned. Plaintiff
     installed and removed asbestos-containing BENDIX (HONEYWELL INTERNATIONAL, INC.)
 3   drum brakes obtained from GRAND AUTO (O’REILLY AUTO ENTERPRISES, LLC (FKA
     CSK AUTO, INC.)), Napa, California. Plaintiff sanded the linings prior to installation. Plaintiff
 4   installed and removed asbestos-containing RAYBESTOS (RAYMARK INDUSTRIES, INC.)
     drum brakes obtained from NAPA AUTO PARTS (GENUINE PARTS COMPANY), Napa,
 5   California. Plaintiff sanded the linings prior to installation. Plaintiff installed an asbestos-
     containing BORG WARNER (BORGWARNER MORSE TEC LLC, AS SUCCESSOR-BY-
 6   MERGER TO BORG-WARNER CORPORATION) clutch obtained from NAPA AUTO
     PARTS (GENUINE PARTS COMPANY), Napa, California. Plaintiff sanded the clutch disc
 7   prior to installation. Plaintiff performed engine repair work. Plaintiff replaced water pumps, fuel
     pumps, carburetors, manifold gaskets, head gaskets, rocker arm gaskets and other engine gaskets.
 8   Plaintiff installed asbestos containing VICTOR (DANA COMPANIES, LLC (FKA DANA
     CORPORATION)) gaskets obtained from NAPA AUTO PARTS (GENUINE PARTS
 9   COMPANY), Napa, California.
10   HOME REMODEL: Plaintiff performed home remodel work on several houses he owned and
     lived in through the 1960's and 1970's. In approximately 1963 plaintiff remodeled his home at
11   144 or 145 Windsor Street, Napa, California. In approximately 1967 plaintiff remodeled his
     home on Fremont Street, Vallejo, California. In approximately the early 1960s, plaintiff
12   converted a building in Vallejo he purchased from the government into a home. Plaintiff
     removed JOHNS MANVILLE (MANVILLE TRUST) asbestos siding from this building. In the
13   1970's plaintiff remodeled a home in Chester, California. In the mid 1960s, plaintiff remodeled a
     house on 4500 Redwood Road, Napa, California. Plaintiff performed drywall and roofing work.
14   In approximately the late 1980s or early 1990s, plaintiff performed repair work on a house
     located in Clear Creek, California.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     K:\Injured\122466\FED\PLD\cmp fed pilc.wpd       19
     COMPLAINT FOR ASBESTOS PERSONAL INJURY/ PRODUCTS LIABILITY/ LOSS OF CONSORTIUM; DEMAND FOR JURY TRIAL
